Citation Nr: 1718046	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than July 30, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 50 percent for PTSD prior to July 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 50 percent disability rating, effective July 30, 2008.  The Veteran filed a timely appeal to the assigned rating and the effective date.

In a November 2013 rating decision, the RO increased the Veteran's initial rating to 70 percent disabling, effective July 1, 2009.  In September 2016, the RO once again increased the Veteran's initial rating to 100 percent disabling, effective July 1, 2009.  As such, from July 1, 2009, the Veteran is receiving the maximum rating for his service connected PTSD.


FINDINGS OF FACT

1. The Veteran filed claims for service connection for PTSD in September 1987, April 1995, September 1999, and June 2000.  The 2000 claim was ultimately denied by the Board in a March 2003 decision.  The Board decision was final on the date stamped on the face of the decision.

2.  The application to reopen the claim for service connection for PTSD was received on July 30, 2008.

3.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

4.  From July 30, 2008, the date of the Veteran's claim for service connection, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than July 30, 2008, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, from the July 30, 2008 effective date of the grant of service connection, the criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, as it pertains to the Veteran's claim for a higher initial rating for PTSD, given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

In regards to the claim for entitlement to an earlier effective date, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in an October 2008 letter.  As noted above, the claim for an earlier effective date arises from the Veteran's disagreement with the date assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

II. Analysis

Earlier Effective Date

The Veteran seeks an effective date earlier than July 30, 2008, for the award of service connection for PTSD.  In his January 2010 notice of disagreement, the Veteran argued that he should be granted service connection for PTSD based on VA's decision to liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Generally, the effective date of an award of disability compensation based on a reopened claim after a final adjudication or disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

In general, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114 (a)(3).

Here, in June 2000, the RO denied service connection for PTSD, and the Board confirmed the denial in a March 2003 decision.  The Board decision subsumed the RO decision and was final on the date stamped on the face of the decision.  38 C.F.R. §§ 20.1100(a), 20.1104 (2016).

On July 30, 2008, the Veteran filed an application to reopen his previously denied claim for service connection for PTSD, and in January 2009 the RO denied the claim.  However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran was related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirmed that the claimed stressor was adequate to support a diagnosis of PTSD and that the veteran's symptoms were related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor was consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone might establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(2), (3) (2016).  In July 2011, the RO granted service connection for PTSD based on an October 2010 VA examination report, which found that the Veteran's stressor was related to the Veteran's fear of hostile military or terrorist activity, that the claimed stressor was adequate to support a diagnosis of PTSD, and that his PTSD symptoms were related to the claimed stressor.

As a general matter, "absent a showing of [clear and unmistakable error, a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."   Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  See also 38 C.F.R. § 3.400(q)(2) (where new and material evidence is received after a final disallowance, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later).  As noted above, 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 provide an exception to this rule, allowing for an earlier effective date in the case of a liberalizing law or liberalizing VA issue.  VA has indicated it does not believe that the 2010 amendment to the PTSD regulation is a "liberalizing VA issue" within the meaning of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Stressor Determinations For PTSD, 75 Fed. Reg. 39843 (July 13, 2010) ("This regulation, however, governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor. As a result, 38 U.S.C. 5110(a), rather than 38 U.S.C. 5110(g), is applicable to awards under this rule").  Even if the 2010 amendment were a liberalizing VA issue, however, the exception allowing an earlier effective date for liberalizing VA issues would not apply in this case, for the following reasons.

There are three situations in which the exception applies, when the claim is reviewed on VA's initiative within a year of the effective date of the VA issue, when the claim is reviewed on VA's initiative more than a year after the effective date of the VA issue, and when the claim is reviewed on the Veteran's initiative more than a year after the effective date of the VA issue.  The resulting effective dates can be the effective date of the issue, a year prior to the administrative determination of entitlement, and a year prior to the date of the request.  In this case, however, the claim was reviewed at the Veteran's request more than a year prior to the date of the 2010 amendment, and the effective date granted was the date of this request, which was July 8, 2008, more than a year prior to the date of the 2010 amendment.  An effective date granted pursuant to a liberalizing VA issue cannot be cannot be earlier than the effective date of the administrative issue.  38 U.S.C.A. § 5110(g).  As the effective date of the grant of service connection for PTSD in this case is in fact earlier than the date of the 2010 amendment, an earlier effective date pursuant to the exception for a liberalizing VA issue is not warranted.

For the foregoing reasons, no exception to the general effective date rules apply in this case, and the proper effective date for the grant of service connection for PTSD is July 8, 2008, the date of the application to reopen.  Entitlement to an effective date earlier than July 8, 2008 must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently rated as 50 percent disabling from July 30, 2008, to July 1, 2009; and 100 percent thereafter under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

VA treatment records in 2008 reflect that the Veteran occasionally arrived at his individual psychotherapy appointments poorly groomed, dirty, and with a strong body odor.  He contended that his medical problems had worsened his PTSD symptoms, and that he was experiencing increased irritation, frustration, sleeping problems, and hypervigilance.  He also reported that he was feeling more anxious and felt "on the verge of an anxiety attack all the time" due to his breathing problems.  He consistently denied any current suicidal or homicidal ideations.

An October 2010 VA examination report indicated that the Veteran had received psychiatric treatment since the late 1970s, and that he first started receiving VA psychotherapy treatment in 1998.  The examiner noted that persons with similar scale elevations were usually significantly depressed, anxious, and felt hopeless.  She diagnosed the Veteran with PTSD, chronic, severe; and depression, recurrent, severe.  She noted that when the Veteran returned from Vietnam, he was unable to hold down jobs and his wife divorced him secondary to his symptoms of PTSD.  She found that he continued to remain distant from others and had limited social connections, although he did maintain a good relationship with his sons.  He also quit college because he got angry with the professor despite making good grades.  She noted that, on average, he could only hold a job for two weeks at time, and that he had had about 200 jobs since Vietnam.  The Veteran reported that he showered if he had to meet with others, and she noted that several medical records revealed that he was intermittently disheveled.  The Veteran also reported that he had poor memory compared to others in his age group, and slept on average three hours per night.  He exhibited symptoms of depressed mood on a daily basis, diminished interest or pleasure in activities, psychomotor agitation or retardation, fatigue or loss of energy, feelings of worthlessness and guilt, poor concentration, and indecisiveness.  The examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas.

In October 2012, the Veteran's VA clinical social worker and psychologist co-signed a letter stating that the Veteran was initially seen in June 1998 and diagnosed with PTSD.  They stated that the Veteran was currently experiencing nightmares two to three times per week; flashbacks, especially when smelling diesel or seeing an American flag; anger; irritability; and sleeping problems.  They explained that, although the Veteran had mostly consistently attended therapy sessions, his PTSD symptoms had not diminished over the years, and in some cases increased.  They stated that he continued to experience sleep problems and was only able to sleep two hours per night, was socially isolated and only had one friend, always sat at the back of restaurants where he could see all the exists and no one could sit behind him, and was hypervigilant and easily startled if someone touched him without him knowing the person was there.  They noted that the Veteran had great difficulty being around other people, even other veterans; that he was easily stressed when in crowds; and that being around others increased his anxiety. 

A May 2015 VA examination report reflects that the Veteran experienced symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; memory loss for names of close relatives, own occupation, or own name; difficulty in understanding complex commands; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran had a good relationship with his sons, that he was in a relationship as of 2015, and that he had three friends but considered himself a "loner."

Upon review of the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that an initial disability rating of 100 percent is warranted for the entirety of the appeal.  As previously noted, the Veteran has an initial 50 percent disability rating from July 30, 2008, to July 1, 2009; and a 100 percent disability rating thereafter.

Here, while the October 2010 VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with deficient in most areas, the Board notes that the Veteran's VA clinical social worker and psychologist stated that the Veteran first started treatment for PTSD in 1998 and that his symptoms had not diminished over the years, and in some cases had worsened.  Specifically, they noted his various problems with sleep and nightmares, social settings, and crowds or restaurants.  Additionally, VA treatment records in 2008 reflect that the Veteran was occasionally poorly groomed with a strong body odor, and that he had increased symptoms of irritation, frustration, sleeping problems, and hypervigilance.  Moreover, the Board notes that many of the symptoms the Veteran was experiencing during his May 2015 VA examination are of the same type, severity, and frequency as his symptoms in 2008 and 2010.  As such, the Board finds that from July 30, 2008, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 100 percent for his service-connected PTSD.  Thus, an initial disability rating of 100 percent from July 30, 2008, is warranted.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered whether the Veteran's 100 percent disability rating entitles him to special monthly compensation (SMC).  SMC is payable under 38 U.S.C.A. § 1114 (s) when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350 (i).  For the purpose of meeting the first criterion, a rating of 100 percent may be a schedular rating, an extra-schedular rating, or a temporary total rating.  Additionally, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley, 22 Vet. App. 280; Buie v. Shinseki, 24 Vet. App. 242 (2011).

In this case, the Board notes that, while the Veteran is service-connected for a single disability as 100 percent, he does not have an additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; nor does the record reflect that he is permanently housebound by reason of his service-connected PTSD.  38 C.F.R. § 3.350 (i).  As such, the Veteran does not meet the criteria for the award of SMC.

ORDER

Entitlement to an effective date earlier than July 30, 2008, for the grant of service connection for PTSD, is denied.

Entitlement to an initial rating of 100 percent from July 30, 2008, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


